Dismissed and Opinion Filed February 17, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01497-CR
                                       No. 05-16-01498-CR
                           AUSTIN SPENCER HARRIS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-16223-S & F09-16224-S

                             MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Brown
                                   Opinion by Justice Bridges
       Austin Spencer Harris appeals his convictions for aggravated sexual assault of a child

younger than fourteen years of age. Because he failed to file a timely notice of appeal in each

case, we dismiss.

       In 2010, after appellant pleaded guilty pursuant to plea agreements with the State, the

trial court placed him on deferred adjudication probation for ten years in each case. The State

subsequently filed motions to proceed with an adjudication of guilt, alleging appellant violated

several conditions of his probation.

       Appellant pleaded true to the allegations in the State’s motions to adjudicate. On July 6,

2016, the trial court found appellant guilty and assessed punishment at fifteen years in prison in

each case. Absent a timely motion for new trial, appellant’s notices of appeal were due August
5, 2016. See TEX. R. APP. P. 26.2(a)(1). Appellant filed his notices of appeal in the trial court on

November 21, 2016, outside the thirty-day period allowed by rule 26.2. Because his notices of

appeal were untimely, we conclude we lack jurisdiction.

       We dismiss these appeals.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
Do Not Publish                                        JUSTICE
TEX. R. APP. P. 47.2
161497F.U05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AUSTIN SPENCER HARRIS, Appellant                   On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-01497-CR         V.                      Trial Court Cause No. F09-16223-S.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 17, 2017.




                                             –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AUSTIN SPENCER HARRIS, Appellant                   On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-01498-CR         V.                      Trial Court Cause No. F09-16224-S.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 17, 2017.




                                             –4–